United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________
Appearances:
Appellant, pro se
No appearance, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 09-908
Issued: January 6, 2010

Oral Argument November 12, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ January 14, 2009 merit decision denying his occupational disease
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the claim.
ISSUE
The issue is whether appellant developed peripheral neuropathy or stroke in the
performance of duty.
FACTUAL HISTORY
On September 12, 2008 appellant, then a 71-year-old retired helicopter mechanic, filed an
occupational disease claim alleging that he developed stroke and peripheral neuropathy as a

result of exposure to Agent Orange and other poisonous substances in the performance of duty.1
He stated that, from 1965 through 1975, he was exposed to Agent Orange while working on
crash-damaged helicopters returned from Vietnam. Appellant allegedly “beat the bellies” of the
helicopters and removed floorboards, exposing a large amount of dust and dirt, which covered
his clothing.
On October 24, 2008 the Office informed appellant that the information submitted was
insufficient to establish his claim, and advised him to submit a comprehensive report from a
physician, which contained a diagnosis and a reasoned opinion as to the cause of his claimed
conditions. It specifically advised appellant to obtain an opinion from his doctor as to whether
his chemical exposure at the employing establishment caused or contributed to his diagnosed
conditions.
The employing establishment controverted appellant’s claim, contending that there was
no record of the existence of Agent Orange in the helicopters worked on at the Corpus Christi
Army Depot. Further, appellant did not submit medical evidence supporting that his illness was
caused by the alleged exposure.
In a letter dated November 14, 2008, appellant stated that the helicopters that he was
required to clean were not decontaminated before returning from Vietnam, as verified by 40
witnesses on his web site. In support of his allegation, he noted the employing establishment’s
statement that it had “attempted to clean the aircraft” prior to sending them back to the United
States.
Appellant submitted an April 18, 2008 report from Dr. Pedro P. Torres, a Board-certified
surgeon, who diagnosed colon cancer, with liver metastasis. Dr. Torres stated that appellant had
undergone colon surgery and an illiostomy on January 23, 2008. He did not address the cause of
appellant’s condition; nor did he address the conditions of stroke or peripheral neuropathy. In an
April 18, 2008 loan discharge application, Dr. Torres stated that appellant was totally and
permanently disabled due to advanced colon cancer with liver metastasis.

1

Appellant filed three other separate claims for conditions sustained which allegedly resulted from his exposure
to Agent Orange. He initially filed a claim on March 2, 1988 under File No. xxxxx560, alleging that he developed
fatigue, depression, a skin condition, a rapid heart beat, stress and anxiety due to his exposure. By decision dated
March 31, 1992, the Board affirmed the Office’s denial of the claim on the grounds that it was not timely filed.
(Docket No. 91-1047, issued March 31, 1992). On August 6, 2007 appellant filed an occupational disease claim
alleging that he developed colon and liver cancer as a result of exposure to Agent Orange under File No. xxxxxx009.
In a decision dated July 15, 2008, the Board affirmed the Office’s October 24, 2007 decision denying the claim,
finding that the medical evidence was insufficient to establish that he sustained the claimed conditions in the
performance of duty. (Docket No. 08-361, issued July 15, 2008). In a January 7, 2005 claim, File No. xxxxxx270,
appellant alleged that he developed Type II diabetes, as well as skin cancers, weakness, body aches, peripheral
neuropathy and damage to his teeth, as a result of chemical exposure while overhauling helicopters in the
performance of duty. In a decision dated September 17, 2008, the Board affirmed the Office’s July 2, 2007
decision, finding that the evidence failed to establish that appellant developed diabetes or peripheral neuropathy in
the performance of duty. (Docket No. 07-1911, issued September 17, 2008). Appellant’s claims, including the
instant claim, have been consolidated under Master File No. xxxxxx270.

2

The record contains an April 14, 2008 loan discharge application from Dr. Emile
Salloum, a Board-certified internist, who indicated that appellant was totally disabled due to
stage IV colon cancer and chemotherapy.
In a letter dated November 12, 2008, appellant demanded “presumptive evidence” for his
exposure to Agent Orange. He contended that his conditions should be presumed to have been
caused by his exposure to Agent Orange, and that his civil rights had been violated because he
has not received the same treatment as Vietnam veterans who were exposed to Agent Orange.
On November 20, 2008 appellant described in detail his duties as an aircraft mechanic
and quality assurance specialist.2 He stated that, beginning May 28, 1967, when he was
promoted to the position of aircraft repairer, his duties included cleaning and inspecting the
helicopter tail boom for final closure. It was during this time period, while cleaning the aircraft,
uninstalling and installing seats, inspecting heaters and defrosters, looking under carpeting for
missing parts, that he was unknowingly exposed to Agent Orange. Appellant further alleged that
the employing establishment intentionally concealed the existence of Agent Orange from the
employees.
The record contains a July 31, 1990 report from Frank Woodward, the employing
establishment’s safety and health director. Mr. Woodward stated that any residue of Agent
Orange, if present on an aircraft, would not appear in powder form. Quantities available for
inhalation through the aircraft cleaning process would have been minimal, given that the Army
attempted to clean the aircraft prior to sending them to the United States.
Appellant submitted numerous reports and articles describing the use of Agent Orange in
Vietnam and its effect on military personnel. He also cited reference to web sites which
allegedly provided information on Agent Orange contamination.
An Office note from Raquel B. Amaya reflects the contents of an April 7, 1989 telephone
conversation with Allan Martinez, a packaging specialist with the employing establishment.
Mr. Martinez, who was responsible for checking incoming aircraft during the Vietnam era, stated
that helicopters were decontaminated at the point of origin. The aircraft arrived with a “6X6 tag”
and a manifest sheet attached to the outside, acknowledging that decontamination had occurred
prior to departure from Southeast Asia. Mr. Martinez indicated that, by the time appellant or any
other shop personnel would have received them, the helicopters would already have been
thoroughly cleaned by the cleaning shop and inspected by customs. He remembered seeing
white powder in an aircraft only once, noting that safety personnel were called in to remove it.
Mr. Martinez also stated that white cake blocks of rat poison were found in some aircraft.
However, personnel did not touch the blocks directly, but rather used protective gloves, or red
ribbons, which were attached to the blocks, to remove them from the aircraft.
Appellant alleged that his 14th Amendment rights of equal protection had been violated,
contending that he was entitled to the same benefits as those awarded to Vietnam soldiers who
developed various types of cancers and Type II diabetes due to their exposure to Agent Orange.
He stated that certain aircraft, specifically Cobra Helicopters (Irons), were not cleaned before
2

The record contains position descriptions for quality assurance specialist and aircraft mechanic.

3

they arrived in his repair shop, and were “fully contaminated with Agent Orange.” Appellant
also claimed that he was exposed to cancer-causing CARC paint, which was sprayed on Army
helicopters in 1975.3
In a decision dated January 14, 2009, the Office denied appellant’s claim, finding that
medical evidence of record was insufficient to establish that he developed peripheral neuropathy
or stroke as a result of the claimed exposure.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that any specific condition or disability for work for which he
claims compensation, is causally related to the employment injury.5
In an occupational disease claim, to establish that an injury was sustained in the
performance of duty, a claimant must submit the following: (1) medical evidence establishing
the presence or existence of the disease or condition for which compensation is claimed; (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The Office accepted that appellant was minimally exposed to Agent Orange while
overhauling helicopters during his federal employment; however, his claim was denied on the
grounds that he failed to establish that he had developed a diagnosed condition as a result of such
3

The record contains a memorandum to the file describing physical evidence received in the form of a 60-minute
CD dated November 19, 2008. The CD includes appellant’s explanation of his claim; a TV news interview;
testimonials; and pictures of headstones.
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.115(e), (f) (1999). See Gary M. DeLeo, 56 ECAB 656 (2005). See also Jacquelyn L. Oliver, 48
ECAB 232, 235-36 (1996).
6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

Id.

4

exposure. The Board finds that the medical evidence of record is insufficient to establish that
either the condition of stroke or peripheral neuropathy was caused by exposure to Agent Orange
or any other chemical substance. Therefore, appellant has failed to meet his burden of proof.
The medical evidence of record consists of April 18, 2008 reports from Dr. Torres, who
diagnosed colon cancer, with liver metastasis, and an April 14, 2008 loan discharge application
from Dr. Salloum, who stated that appellant was totally disabled due to stage IV colon cancer
and chemotherapy. None of these reports contains a history of exposure to Agent Orange (or any
other substance), as alleged by appellant, findings on examination, or an opinion as to the cause
of appellant’s claimed conditions. The Board has long held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value.8
Moreover, neither physician addressed the conditions of stroke or peripheral neuropathy. The
Board finds that these reports are insufficient to establish appellant’s claim for compensation as
to his conditions of stroke and peripheral neuropathy.9
Appellant expressed his strong belief that his peripheral neuropathy condition and stroke
resulted from his exposure to Agent Orange and other chemical agents. However, the Board has
held that the mere fact that a condition manifests itself during a period of employment does not
raise an inference that there is a causal relationship between the two.10 Neither the fact that the
condition became apparent during a period of employment, nor the belief that the condition was
caused or aggravated by employment factors or incidents, is sufficient to establish causal
relationship.11 Causal relationship must be substantiated by reasoned medical opinion evidence,
which it is appellant’s responsibility to submit. Therefore, appellant’s belief that his conditions
were caused by the alleged exposure is not determinative.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment, and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to do so. As there
is no probative, rationalized medical evidence addressing how appellant’s claimed conditions
were caused or aggravated by his claimed exposure, he has not met his burden of proof in
establishing that he sustained an occupational disease in the performance of duty causally related
to factors of employment.
On appeal, appellant contends that the Department of Labor is violating his l4th
Amendment rights for equal protection under the law by requiring him to provide medical
evidence establishing a causal relationship between his claimed conditions and his exposure to
Agent Orange. He argues that he should be granted the standard of “presumptive evidence” used
by the Department of Veterans Affairs in determining benefits for veterans who were exposed to
8

See Jaja K. Asaramo, 55 ECAB 200 (2004).

9

As noted, by decision dated September 17, 2008, the Board previously affirmed the Office’s July 2, 2007
decision, finding that the evidence failed to establish that appellant developed diabetes or peripheral neuropathy in
the performance of duty. (Docket No. 07-1911, issued September 17, 2008).
10

See Joe T. Williams, 44 ECAB 518, 521 (1993).

11

Id.

5

Agent Orange in Vietnam. However, the laws and policies that apply to the Act are separate and
apart from those that apply to the Department of Veterans Affairs, or any other government
entity.12 It is the duty of the Board to apply the provisions of the Act and its implementing
regulations as written. Appellant’s argument for a presumption of causal relationship must be
denied, as neither the Board nor the Office has the authority to enlarge the terms of the Act or to
make an award of benefits under any terms other than those specified in the statute.13
As noted, a claimant seeking benefits under the Act has the burden of establishing that
any specific condition for which he claims compensation, is causally related to the employment
injury.14 In this case, appellant was required to submit rationalized medical evidence
establishing that his stroke and peripheral neuropathy were causally related to his exposure to
Agent Orange.15 As he failed to produce any such medical evidence, he has failed to meet his
burden of proof.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed peripheral neuropathy or stroke as a result of conditions of his federal employment.

12

Findings of other government agencies are not dispositive with regard to questions of disability arising under
the Act. Dona M. Mahurin, 54 ECAB 309 (2003); Daniel Deparini, 44 ECAB 657 (1993).
13

Timothy A. Liesenfelder, 51 ECAB 599, 602 (2000).

14

See supra note 5.

15

Victor J. Woodhams, 41 ECAB 345 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the January 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 6, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

